Citation Nr: 1011293	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  03-12 147A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 1998, for the assignment of a 70 percent rating for 
psychiatric disability - bipolar disorder with posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
31, 1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Mr. Theodore C. Jarvi, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
July and December 2000 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona - which, in combination, increased the rating for 
the Veteran's psychiatric disability from 30 to 70 percent 
and granted a TDIU, with both awards retroactively effective 
from December 31, 1998.  He appealed for an earlier effective 
date.  He also appealed a September 2002 RO decision 
determining there was not clear and unmistakable error (CUE) 
in prior February 1972 and March 1973 decisions reducing the 
rating for his psychiatric disability - initially from 50 to 
10 percent and then from 10 to 0 percent (i.e., 
noncompensable).

In October 2005, as support for these claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.

The Board subsequently issued a decision in April 2006 
denying the claims of CUE in the February 1972 and March 1973 
decisions.  But the Board remanded the  remaining claims for 
an earlier effective date for the 70 percent rating for the 
psychiatric disability and for the TDIU for further 
development and consideration.

Following that decision and remand, the Veteran's attorney 
submitted a statement in August 2006 indicating he would no 
longer be representing the Veteran in this appeal.  The 
attorney reiterated this in a January 2008 statement.  But in 
a statement received only a few days later in January 2008, 
along with the properly executed VA Form 22a, the attorney 
resumed his representation of the Veteran in this appeal.

The RO issued a supplemental statement of the case (SSOC) in 
January 2008 continuing to deny these remaining claims for an 
earlier effective date and returned the file to the Board for 
further appellate consideration of these remaining claims.


FINDINGS OF FACT

1.  In a December 1992 decision, the RO increased the rating 
for the Veteran's psychiatric disability (at the time 
characterized as schizophrenia, undifferented type) from 0 to 
30 percent retroactively effective from April 15, 1992, the 
date he had been referred to a VA psychology clinic for 
evaluation.

2.  In not assigning a rating higher than 30 percent, the RO 
considered the results and findings of that April 1992 
referral along with those of a contemporaneous September 1992 
VA mental disorders examination for compensation purposes 
in concluding he had "definite" impairment of social and 
industrial adaptability.

3.  The RO sent him a letter notifying him of that increase 
in the rating for his psychiatric disability to 30 percent 
and enclosed a VA Form 4107 in the event he wanted to contest 
the decision by appealing for an even higher rating.

4.  He did not, however, appeal that December 1992 decision 
regarding whether that was a sufficient or an appropriate 
increase in the rating for his psychiatric disability, which 
was his only service-connected disability.

5.  It was not until about 41/2 years later, in July 1997, when 
the Veteran filed another formal claim requesting an increase 
in the rating for his psychiatric disability - which he 
described as bipolar manic depressive illness dating back to 
his military service and affecting his entire life, including 
his marriage, work and finances.



6.  But on December 17, 1996, so within one year of filing 
that July 1997 formal claim, the Veteran had been 
hospitalized at the local VA Medical Center (VAMC) in Phoenix 
- primarily for worsening depression associated with his 
service-connected psychiatric disability.  That VA 
hospitalization was tantamount to an informal claim for a 
higher rating for this disability, and based on the findings 
noted during that hospitalization it was factually 
ascertainable as of even then that he met the requirements 
for a higher 70 percent rating for this disability and a 
TDIU.

7.  In February 1998, after considering his VA treatment 
records since the earlier April 1992 referral, as well as the 
results of his more recent August 1997 VA mental disorders 
examination for compensation purposes, the RO issued a 
decision confirming and continuing the 30 percent rating for 
his psychiatric disability (but recharacterizing it as 
bipolar disorder with psychotic features).

8.  In January 1999, in response, so within the required one 
year for timely appealing that February 1998 decision, the 
Veteran reasserted that he was entitled to a higher rating 
for his psychiatric disability.  As proof of this, he 
submitted several supporting lay statements, a copy of the 
already considered April 1992 referral, and more recent VA 
treatment records - including one dated December 31, 1998, 
indicating he had PTSD (combat related, prolonged) and 
bipolar disorder with psychotic features (in remission with 
treatment).  His condition reportedly was manifested by 
irritability, rage, anxiety and mood instability, and his 
stressors (combat memories, financial woes, marital losses, 
and terminal illness of his son) were described as severe, 
resulting in a Global Assessment of Functioning (GAF) score 
of 55.



9.  He subsequently had another VA mental disorders 
examination for compensation purposes in February 1999, and 
the Axis I diagnoses were bipolar disorder (psychotic 
features controlled by medication) and PTSD, moderate.  On 
Axis IV, it was indicated he had psychiatric symptoms, combat 
experiences during the Vietnam War, and financial problems.  
The current GAF score was 50, which also, according to that 
VA compensation examiner, was the highest level of 
functioning the Veteran had had during that past year.  That 
VA examiner further indicated that, since the last rating 
examination in August 1997, the Veteran had lost a 
significant amount of money investing it in business, had 
broken up with his girlfriend and had had to move in with his 
mother.  As well, he had realized that he had experienced 
PTSD and, according to that examiner, evidence of these 
symptoms was noted in the medical record.

10.  The RO subsequently, in July and December 2000 decisions 
respectively, increased the rating for the Veteran's 
psychiatric disability from 30 to 70 percent (also 
recharacterizing it as bipolar disorder with PTSD) and 
granted a TDIU, with both awards retroactively effective from 
December 31, 1998.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of 
December 17, 1996, for the assignment of the 70 percent 
rating for the psychiatric disability and TDIU.  38 U.S.C.A. 
§§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 
3.105, 3.155, 3.157, 3.159, 3.160, 3.321, 3.340, 3.341, 
3.400, 4.15, 4.16, 4.18, 4.19, 
4.125-4.132, Diagnostic Codes 9201-9411 (2002), now codified 
at 38 C.F.R. § 4.125-4.130, DiagnosticCodes 9201-9440 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  These VCAA notice requirements apply to all five 
elements of a claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (which, here, is the RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason this notice was not provided 
prior to initially adjudicating the claim or, if provided, 
the notice was inadequate or incomplete, this error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Further concerning this, in Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court made clear that 
a reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative.  In 
Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 
889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why the 
error was harmless, rather than requiring the appellant - 
as the pleading party, to show the error was harmful.  Id., 
at 1705-06.  The Supreme Court stated that it had "warned 
against courts' determining whether an error is harmless 
through the use of mandatory presumptions and rigid rules 
rather than case-specific application of judgment, based upon 
examination of the record."  Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of 
the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.



Applying these precedents to the facts of this specific case, 
the Board sees that the initial July 2000 decision increasing 
the rating for the Veteran's psychiatric disability from 30 
to 70 percent was before the VCAA was even enacted, which did 
not occur until later that year, in November 2000.  So aside 
from the fact that the RO at least partly granted, rather 
than denied, the Veteran's increased-rating claim, the RO 
could not possibly have been expected to comply with an Act 
that did not yet even exists.  Moreover, although the VCAA 
did exists (having just recently been enacted) by the time of 
the RO's subsequent December 2000 decision, that decision 
also granted, rather than denied, the requested benefit - 
namely, a TDIU.  Even more importantly, though, there 
initially were attempts during the Veteran's October 2005 
Travel Board hearing to explain VA's enhanced notice 
obligations under the VCAA.  And subsequently, in April 2006, 
the Board decided two other claims he also had appealed, 
concerning which the VCAA did not apply, but notably instead 
remanded his two remaining claims (those still at issue) 
to provide all necessary VCAA notice concerning these two 
remaining claims.  And, on remand, the RO sent him a letter 
in October 2006 explaining the type of evidence needed to 
successfully challenge the effective date - a downstream 
issue, assigned for the higher 70 percent rating for his 
psychiatric disability and TDIU, including apprising him of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  See also Huston v. Principi, 17 Vet. 
App. 195 (2003) (wherein the Court held that proper VCAA 
notice, in response to claims as here for an earlier 
effective date, includes apprising the Veteran of the need to 
have evidence of an earlier-filed claim that did not, in the 
absence of a timely appeal, become final and binding on him 
based on the evidence then of record).  Because the RO 
provided this required VCAA notice in that October 2006 
letter, there was compliance with this remand directive.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).



When remanding the earlier effective date claims in April 
2006, the Board also indicated the Veteran needed to be 
informed of 38 C.F.R. § 3.155, pertaining to informal claims, 
especially since he is arguing, in part, that earlier 
effective dates are warranted due to the submission of an 
earlier informal claim.  The earliest informal claim to which 
he and his attorney refer is the report of an April 15, 1992, 
referral to a VA psychology clinic (apparently at the local 
VAMC in Phoenix).  In directing that he receive this 
additional notice concerning § 3.155, the Board acknowledged 
that he had not been apprised of this regulation in the April 
2003 SOC - only, instead, of § 3.157 (concerning the 
circumstances when a report of VA examination or 
hospitalization may be treated as an informal claim for 
increase or to reopen) and § 3.400 (the general regulation 
relating to how an effective date is determined).  The 
supplemental SOC (SSOC) sent on remand, in January 2008, 
cited this additional pertinent regulation - 38 C.F.R. 
§ 3.155, concerning informal claims.  So the RO provided the 
requested notice concerning this additional regulation in 
that January 2008 SSOC, as the Board had conceded was 
necessary when remanding these earlier effective date claims.

In response to that January 2008 SSOC, the Veteran's attorney 
submitted a letter to the Board later in January 2008 
indicating that SSOC was a "huge disappointment", 
especially since it did not contain discussion of any kind 
regarding his and the Veteran's informal claim contention 
under § 3.155, only verbatim citation to this regulation.  
And as proof of this, the attorney pointed out the January 
2008 SSOC did not discuss any of the evidence they had 
advanced from 1992 forward, beginning with the April 15, 1992 
consultation sheet mentioned, in explaining why the Veteran 
did not meet the requirements for a higher 70 percent rating 
for his psychiatric disability as of that earlier date.



Looking back at that SSOC, it is true (as the attorney 
alleges) that it did not contain any specific discussion of 
the pertinent regulation in question - 38 C.F.R. § 3.155, 
regarding informal claims, only a mere summary citation to 
this regulation.  Nevertheless, although the attorney cites 
this failure as a potential Stegall violation, the Court held 
in Dyment v. West, 13 Vet. App. 141, 146-47 (1999), that 
there need only be "substantial" compliance with a remand 
directive, not "exact" compliance.  Moreover, the attorney 
task the Board with reviewing this earlier-dated evidence in 
question from 1992 forward in determining whether it provides 
a basis for assigning an earlier effective date, since, as he 
says, the RO decided not to.  And, for certain, the Board 
will evaluate and discuss this earlier-dated evidence in this 
decision, including this informal claim argument under 
§ 3.155 the Veteran and his attorney raised during the 
October 2005 hearing.  So this informal claim argument will 
indeed be considered - albeit on appeal, not ignored, 
neglected or overlooked.  In fact, as will be explained, it 
is on the basis of an earlier informal claim (specifically, a 
VA hospitalization that started on December 17, 1996) that 
the Board is assigning an earlier effective date.  Thus, the 
Veteran is at least partly receiving the requested benefit, 
though not back to April 1992.  And since he is represented 
by an attorney in this appeal, who made this informal claim 
argument under §§ 3.155, 3.157, the attorney is obviously 
well aware of the potential application of these VA 
regulations.  Hence, this is not a situation where the 
Veteran does not have actual knowledge of the type of 
information and evidence needed to substantiate his earlier 
effective date claims because his attorney has presented this 
very argument (i.e., an earlier filed informal claim) as 
reason and justification for assigning an earlier effective 
date.  Further, as also will be explained, resolution of this 
appeal does not ultimately turn on whether the Board accepts 
the April 15, 1992 VA referral as an informal claim, because 
even accepting that referral as an informal claim does not 
provide a basis for assigning an even earlier effective date 
all the way back to that point in time since the Veteran did 
not timely appeal a subsequent December 1992 RO decision that 
considered that referral.  


The "finality" of that December 1992 RO decision, since it 
was not timely appealed, precludes the Veteran's attorney 
from now raising this free-standing informal claim argument 
under §§ 3.155, 3.157, especially, again, since that 
December 1992 decision considered that April 15, 1992 
referral (the referral evaluation was later conducted on 
April 27, 1992).  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (indicating there is no basis for a free-standing 
earlier effective date claim from a matter addressed in a 
prior, final and binding, rating decision).

The Board also finds that all necessary development of the 
earlier effective date claims has been accomplished, and 
therefore appellate review may proceed without prejudicing 
the Veteran.  The claims at issue, for an earlier effective 
date, do not generally meet the statutory and regulatory 
requirements for a VA examination and/or medical opinion.  
See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 
38 C.F.R. § 3.159(c)(4)(A)-(C).  In Chotta v. Peake, 22 Vet. 
App. 80, 84-85(2008), the Court determined that in claims for 
earlier effective dates - including, as here, partly 
predicated on CUE as a means of collaterally attacking a 
prior, final and binding decision, VA may need to obtain a 
"retrospective medical opinion" to determine the severity 
of a disability decades prior.  But the fact pattern in 
Chotta is distinguishable from this case because the Board 
does not need an opinion on the etiology of the Veteran's 
psychiatric disability, including insofar as whether his 
symptoms in 1992 and since were caused by his service-
connected condition or something else.  This has never been 
an issue.  Keep in mind that, as of 1992, his psychiatric 
disability already had been service connected for many years 
- indeed, some two decades.  He initially had received a 50 
percent rating for his psychiatric disability as of February 
2, 1971 (i.e., the day following his discharge from service), 
which was later reduced to 10 percent as of May 1, 1972, and 
then to 0 percent, i.e., noncompensable as of July 1, 1973.  
The Board already determined in its April 2006 decision - 
which the Veteran did not appeal to the Court, that there 
was not CUE in the February 1972 and March 1973 RO decisions 
that reduced the rating for the psychiatric disability to 
those lesser levels, except in assigning an effective date of 
May 1, 1972, instead of May 31, 1972, when reducing the 
rating from 50 to 10 percent.  In neither of those prior 
decisions was there any dispute 


as to the extent of the symptoms that were attributable to 
his service-connected psychiatric disability, versus other 
unrelated factors.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (indicating that, when it is not 
possible  to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 [and 38 C.F.R. § 4.3], which require that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
dictate that such signs and symptoms be attributed to the 
service-connected condition).  Rather, the RO 
simply determined that the symptoms then shown, including 
during the Veteran's contemporaneous VA compensation 
examination, no longer warranted the ratings at those higher 
levels, prompting those reductions.  It was not a matter of 
attributing some of his symptoms to other, unrelated 
disability; instead, all of his symptoms were attributed to 
his service-connected psychiatric disability.

The same was true when more recently considering his claim 
for a higher rating in December 1992, as there again was no 
distinction between the extent of his symptoms that was 
caused by his service-connected condition or something else, 
since all of his symptoms again were attributed to his 
service-connected psychiatric disability, just initially not 
deemed severe enough to have warranted the immediate 
assigning of a higher rating.  And although the RO had 
characterized the disability as schizophrenia, 
undifferentiated type, dating back to the initial grant of 
service connection, once additional medical and other 
evidence was submitted in 1992 and more recently the RO 
recharacterized the disability - first as bipolar disorder 
with psychotic features (see the February 1998 rating 
decision) and eventually as bipolar disorder with PTSD (see 
the July 2000 decision increasing the rating from 30 to 70 
percent).  So, again, it has never been a matter of the RO 
disputing that any psychiatric symptoms demonstrated were not 
attributable to the service-connected disability, just that 
they were not deemed sufficiently severe at the specific time 
in question so as to have warranted maintaining a particular 
rating (as opposed to reducing it) or granting a higher 
rating.

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.



II.  Whether the Veteran is Entitled to an Earlier 
Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for a higher disability rating (i.e., increased 
compensation), unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is also a claim for increased compensation and, 
therefore, the effective date rules for increased 
compensation claims apply to a TDIU claim.  Hurd v. West, 13 
Vet. App. 449 (2000).

The pertinent criteria for the effective date of an award for 
an increase in compensation are found in 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  
According to this statute and regulation, an effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 
(1997), three possible effective dates may be assigned 
depending on the facts of the particular case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 
C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim 
by a year or less, the date that the increase is 
shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim 
by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  And "date of receipt" means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), 
cert. denied, 529 U.S. 1004 (2000).  The benefit sought must 
be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  That said, while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant.  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as an informal claim for 
increased benefits.  The date on the VA outpatient or 
hospital examination will be accepted as the date of informal 
claim.  38 C.F.R. § 3.157(b).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; and (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a 
disability compensation claim until service connection had 
been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to 
be awarded an effective date up to one year prior to the 
filing of an application for an increase, if an increase to 
the next disability level is ascertainable, and if a claim is 
received within one year thereafter.  VA must review all the 
evidence of record, not just evidence not previously 
considered.  The Court has noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within one year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than one year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

Turning now to the facts and circumstances of this specific 
case.  An October 1970 RO decision, while the Veteran was 
still in the military, determined he was entitled to 
vocational rehabilitation based on a service-connected 
psychiatric disability (psychotic reaction) that was at least 
30-percent disabling.  He was discharged from the military in 
February 1971, immediately filed an application for 
VA compensation or pension benefits that same month (at time 
of separation), and shortly thereafter, in April 1971, the RO 
granted service connection for his psychiatric disability 
(schizophrenic reaction, chronic, undifferentiated type) and 
assigned an initial 50 percent rating for it retroactively 
effective from the day following his discharge from service 
when he had returned to life as a civilian.  


In another decision less than one year later, however, in 
February 1972, the RO reduced this rating to 10 percent and 
then, in March 1973, to 0 percent, i.e., noncompensable.  And 
since he did not appeal those decisions, they became final 
and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.1103.  
Moreover, the Board has since determined in April 2006 that 
those February 1972 and March 1973 decisions reducing the 
rating for his psychiatric disability did not involve CUE, 
except in assigning an effective date of May 1, 1972 instead 
of May 31, 1972, when reducing the rating for his psychiatric 
disability from 50 to 10 percent.  He also did not appeal the 
Board's denial of those CUE claims, so the Board's decision 
concerning those CUE claims also is final and binding.  
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

Fast forward to June 1982, when the Veteran contacted the RO 
concerning a request for a 10-point civil service preference 
letter on account of his service-connected psychiatric 
disability.  This request apparently was in connection with 
his recently filed application for employment with the U. S. 
Postal Service.  The RO issued a rating decision that same 
month in response to this request.  Also in June 1982, he 
inquired about the status of his VA compensation, which he 
said was being applied to recovery of his disability 
severance pay from the military, and he filed a claim for an 
increase in the rating for his psychiatric disability - 
indicating he had been receiving relevant treatment for this 
disability from Dr. P. B. in Phoenix, Arizona.  The Veteran 
indicated he would furnish a statement from this doctor.  The 
RO sent the Veteran a letter in July 1982 explaining the 
reduction in the rating for his psychiatric disability to 0 
percent years earlier, and therefore, how the withholding of 
his disability severance pay had been terminated effective 
July 1, 1973, the date the reduction in the rating for his 
psychiatric disability to 0 percent became effective.  And 
concerning his claim for a higher rating for his psychiatric 
disability, the RO indicated that he should have his doctor 
submit reports of treatment he had received for this 
disability within the last year - also indicating these 
reports should show the dates of his treatments, the 
physician's findings, and his diagnosis.  


The RO further indicated this evidence should be submitted 
within 30 days from the date of that letter.  The RO 
subsequently had the Veteran undergo a VA compensation 
examination in August 1982 and, based on the results of that 
mental status evaluation, determined in September 1982 that 
he was not entitled to a higher (i.e., compensable) rating 
for his psychiatric disability.  The RO notified him of that 
decision that same month, and he again did not appeal, so 
that decision also is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.1103.

More recently dated records show that, on April 15, 1992, the 
Veteran was referred to the VA psychology clinic for 
evaluation.  According to the report of this referral, dated 
April 27, 1992, he was seen for five sessions (presumably by 
R. J., PhD) and administered the Minnesota Multiphasic 
Personality Inventory (MMPI) and Millon Clinical Multiaxial 
Inventory (MCMI).  In his conclusions and recommendations, 
this doctor wrote:

[i]t appears that in Vietnam [the 
Veteran] had a psychotic episode, 
labelled (sic) at the time as 
Paranoid schizophrenia.  Since then, the 
symptoms have never completely left, 
making it impossible to hold a job or 
function in a normal way.  Pariodically 
(sic), he decompensates into panic 
states, with depersonalization and 
derealization, and has profound 
limitations on functioning.  He does not 
appear capable of holding a job.  His 
life is in a state of disarray due to his 
illness, with financial problems, broken 
home, intractable illness in his child, 
and these exacerbate and prolong the 
state of decompensation.  His behavior is 
not one in which the symptoms are clearly 
seen, in that the frequently seen 
regressive behaviors are not his 
primary expression.  However, it appears 
that the anxiety and loss of reality 
contact are of profound significance.  
Due to inability to work and care for 
dependents, he appears to be a candidate 
for treatment to amelioratet his 
emotional disorder, and to have help in 
obtaining a position of potential self-
maintenance, through Voc Rehab or 
equivalent.

The Veteran's attorney cites this VA doctor's clinical 
impressions in April 1992 as evidence the Veteran was 
entitled to a higher 70 percent rating for his 
psychiatric disability, even then, and presumably also a TDIU 
since this doctor indicated as well that the Veteran was 
unemployable on account of his psychiatric disability - 
meaning incapable of obtaining and maintaining substantially 
gainful employment.

According to the VA rating criteria then in effect, in 1992, 
a 100 percent rating for schizophrenia, undifferentiated 
type, required active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  A 70 
percent rating required lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, whereas a 50 percent rating required 
considerable impairment of social and industrial 
adaptability, and a 30 percent rating definite impairment of 
social and industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1992).

A precedent opinion of VA's General Counsel construed this 
term "definite" to mean "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  See VAOGCPREC 9-93 
(Nov. 9, 1993).  See also Hood v. Brown, 4 Vet. App. 301 
(1993).

Other VA regulations also then in effect, in 1992, required 
the granting of a TDIU if the service-connected disability 
precluded the Veteran from obtaining and maintaining 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, ,4.18 and 4.19 (1992).  According to 
§ 4.16(a), since he only had one service-connected disability 
- his psychiatric disability, it needed to be rated as 
at least 60-percent disabling for consideration of a TDIU; 
else, he needed to revert to § 4.16(b) for referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.

However, in Johnson v. Brown, 7 Vet. App. 95 (1995), the 
Court indicated that the criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411, for a 100 percent rating (for PTSD) 
were each independent bases for granting a 100 percent 
rating.  So the former § 4.16(c), by its terms, was 
inapplicable to a Veteran who had a compensable service-
connected disability in addition to a 70-percent rated 
service-connected mental disorder.  It was not, however, 
intended to be a limiting regulation and not so narrowly 
applied.  The Court in Johnson held that the 
70-percent requirement of § 4.16(c) was superfluous in light 
of the fact that whenever unemployability was caused solely 
by a service-connected mental disorder, regardless of its 
then current disability rating, a 100 percent schedular 
rating was warranted under 38 C.F.R. § 4.132.

In argument submitted in January 2008, in response to the 
SSOC that same month, the Veteran's attorney urged the Board 
to consider that April 1992 VA referral as an "informal" 
claim under 38 C.F.R. §§ 3.155, 3.157, and therefore, 
justification for assigning an earlier effective date 
retroactive to that point in time.  But this argument does 
not have any legal merit - even accepting it as an informal 
claim, because the RO already did this by contemporaneously 
having the Veteran undergo a VA mental disorders examination 
for compensation purposes in September 1992.  And after 
considering the results of that VA compensation examination, 
along with and in comparison to those of that April 1992 VA 
referral, the RO issued a decision in December 1992 
determining the Veteran had definite impairment of social and 
industrial adaptability and, thus, was entitled to have the 
rating for his psychiatric disability increased from 0 to 30 
percent under the DC 9204 then in effect, retroactively 
effective as of that April 15, 1992 referral.  By assigning 
April 15, 1992 as the effective date for the increase in the 
rating to this higher 30 percent level, the RO considered 
that April 1992 VA referral as an informal claim for a higher 
rating.



But even more importantly, the RO sent the Veteran a letter 
notifying him of that December 1992 decision increasing the 
rating for his psychiatric disability to this higher 30-
percent level (though not greater), and apprising him of his 
procedural and appellate rights in the enclosed VA Form 4107, 
and he again did not appeal.  So that December 1992 decision, 
like the several earlier ones, also is final and binding on 
him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.1103.

The finality of that December 1992 decision is a substantial 
hindrance to the Veteran's claims for an earlier effective 
date for the now higher 70 percent rating for his psychiatric 
disability and TDIU because the holding in Rudd v. Nicholson, 
20 Vet. App. 296 (2006), bars de novo consideration of an 
effective date after finality attaches to a prior VA 
decision.  That is to say, because the Veteran did not appeal 
that December 1992 RO decision, it is final and binding on 
him based on the evidence then of record and not subject to 
revision in the absence of CUE in that decision.  38 U.S.C.A. 
§§ 7105, 5109A.

In Rudd, 20 Vet. at 299-300, the Court explained that once a 
rating decision establishing an effective date becomes final 
and binding on the Veteran, absent a timely appeal of the 
decision, the only way the decision may be revised is if it 
is collaterally attacked and shown to involve CUE.  The Court 
in Rudd noted that any other result would vitiate the rule of 
finality.  In other words, the Court has found that there are 
no freestanding claims for an earlier effective date.  When 
such a freestanding claim for an earlier effective date is 
raised, the Court has held that such an appeal should be 
dismissed.  But the dismissal should be without prejudice to 
refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); 
Canady v. Nicholson, 20 Vet. App. 393, (2006).



Here, the Veteran and his attorney have not made any specific 
allegation of CUE in that December 1992 RO decision as reason 
or justification for overturning it long after the fact.  CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Nevertheless, the 
Board will consider their several written statements and oral 
hearing testimony as sufficient to meet this threshold 
pleading requirement for consideration of whether there was 
CUE in that earlier decision.

The VA psychologist (R. J., PhD) that evaluated the Veteran 
after that April 15, 1992 referral determined his psychiatric 
disability was far more severe than did the VA compensation 
examiner that contemporaneously evaluated the Veteran in 
September 1992.  Unlike the VA psychologist who concluded in 
the report of that referral dated April 27, 1992, that the 
Veteran's psychiatric disability was severely (if not 
totally) incapacitating, the September 1992 VA compensation 
examiner indicated the Veteran had adequate hygiene and 
grooming, albeit that his affect was blunted and mood 
euthymic.  This VA compensation examiner went on to note that 
the Veteran's thought processing was logical and goal-
directed, but that his speech was nonspontaneous.  Further, 
although the Veteran admitted to episodic paranoia, auditory 
hallucinations and referential thinking, he denied suicidal 
ideation, and his cognitive functioning was grossly intact 
and he demonstrated adequate reason and remote memory.  There 
was no movement disorder noted, and in the diagnosis this VA 
compensation examiner indicated the Veteran's schizophrenia, 
undifferentiated type, was in partial remission.  
This VA compensation examiner also considered the Veteran 
competent for VA purposes to receive and manage his 
disability compensation payments.

So there was obvious disagreement over the then current 
severity of the Veteran's psychiatric disability, when 
comparing the results of the April 1992 referral with the 
findings of that contemporaneous September 1992 VA 
compensation examination.  But merely because the Veteran's 
attorney now believes the RO should have given more probative 
weight to the results of that April 1992 referral than to the 
results of that contemporaneous September 1992 VA 
compensation examination is not tantamount to concluding the 
RO committed CUE in its December 1992 decision in not 
assigning a rating higher than 30 percent (up from the 0 
percent rating the Veteran had before that decision).  In 
other words, given this disagreement amongst those two 
clinicians qualified to assess the then current severity of 
the Veteran's psychiatric disability, the evidence of record 
at the time of that December 1992 RO decision did not compel 
the conclusion, to which reasonable minds could not differ, 
that the Veteran was entitled to an even higher rating for 
his psychiatric disability (meaning even higher than the 
increase from 0 to 30 percent).  For similar reasons, it is 
not shown that a TDIU was warranted either - keeping in mind 
that he did not then satisfy the threshold minimum rating 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU without resorting to the extra-schedular provisions of 
§ 4.16(b).  Hence, to the extent his claims for an earlier 
effective date to that point in time encompass a request for 
a reweighing of this evidence from April and September 1992, 
this is impermissible in a CUE claim.  Luallen v. Brown, 8 
Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

Furthermore, after receiving notification of that December 
1992 RO decision, and not appealing it, either regarding 
whether that was a sufficient or an appropriate increase in 
the rating for his psychiatric disability to the 30-percent 
level (but not even higher), it was not until about 41/2 years 
later, in July 1997, when the Veteran filed another claim 
requesting another increase in the rating for his psychiatric 
disability.  He described it as bipolar manic depressive 
illness dating back to his military service and affecting his 
entire life, including his marriage, work and finances.

The Federal Circuit Court, however, has determined that, even 
when a Veteran has a claim to reopen, "he cannot obtain an 
effective date earlier than the reopened claim's application 
date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 
(Fed. Cir., 2005) (indicating that "no matter how [the 
Veteran] tries to define 'effective date,' the simple fact is 
that, absent a showing of CUE, he cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date").  



Following the submission of that July 1997 claim, and in 
connection therewith, the RO obtained the Veteran's VA 
treatment records for the past year from the local VAMC in 
Phoenix.  The RO also scheduled him for another VA 
compensation examination.  See the August and September 1997 
deferred rating decisions directing this development of the 
claim.

The VA treatment records obtained were not just outpatient 
but included the report of an inpatient hospitalization - 
from December 17 to 23, 1996, for complaints of worsening 
depression.  It was also noted there was a possibility of 
Lithium toxicity (although there were no signs or symptoms of 
this whatsoever when the Veteran came to the hospital), and 
that he was unable to deal with stress related to his 
then current financial difficulties at work.  He was 
noncommunicative and not responding verbally because he was 
very agitated.  He had racing thoughts and severe difficulty 
concentrating.  Also, his son mentioned that he did not want 
to come to the hospital.  During the course of that 
hospitalization, doctors increased his medication and he 
improved.  His attention span normalized, and he was no 
longer agitated.  He also was sleeping well and did not show 
agitated or antagonistic behavior.  It was additionally 
indicated that, earlier during that hospitalization, his 
affect was actually on the euphoric side.

In the VA outpatient treatment records obtained, reflecting 
his ongoing evaluation and treatment at various times during 
1996 and 1997, it was indicated the Veteran generally was 
well groomed, pleasant, and engageable with normal speech 
(in rate, tone and volume), and normal thought processes 
(logical and coherent) and behavior.  There were no unusual 
mannerisms, no then current psychosis or delusions 
(he was correctly oriented in all spheres to time, place and 
person), and he was not evidencing any suicidal ideation (SI) 
or homicidal ideation (HI).  His mood was stable and affect 
euthymic, but generally appropriate to content.  His insight 
and judgment also were intact.  The diagnoses included 
bipolar disorder with psychosis, but the diagnosis after a 
March 1997 outpatient consultation indicated the bipolar 
disorder was in partial remission.  He was instructed to 
continue taking his psychotropic medication.  After an April 
1997 consultation, it was again indicated the bipolar 
disorder was stable and bulimia in remission.  
Records from subsequent outpatient consultations in May 1997 
indicated the bipolar disorder was still stable (see a note 
specifically dated May 29, 1997), and a June 1997 note 
indicated he had attended and participated fully and 
appropriately in an affective disorder group therapy session.  
Still other outpatient reports from June and July 1997, and 
in September 1997, show the bipolar disorder was still 
considered stable.

The results of the contemporaneous August 1997 VA 
compensation examination indicated the Veteran's immediate, 
recent, and remote memories were intact.  He was able to 
recall 3 of 3 unrelated words after an approximate 5 minute 
delay, and he was alert and oriented in all spheres.  His 
speech also was normal, his thought process production 
spontaneous, and continuity of thought goal directed, 
logical, and relevant.  There were no suicidal or homicidal 
thoughts.  He indicated he had had hallucinations during 
times of severe illness, but he denied having any delusions 
or feelings of unreality.  His abstract thinking skills, 
as measured by similarities and proverbs, were good, as was 
his concentration as measured by serial 7's.  He was readily 
able to do all requested computations.  His mood by his self 
report was "apprehensive," although the examiner evaluated 
the mood as cheerful and the affect as appropriate.  Judgment 
was good and insight was fair.  The diagnosis was bipolar 
disorder with psychotic features, and the examiner assigned a 
GAF score of 60, also indicating this was the highest 
GAF score during that past year.  In concluding comments, 
this examiner indicated the Veteran apparently had had 
symptoms consistent with bipolar disorder for many years, and 
that his symptomatology and behavior during service may have 
been a manifestation of a manic episode.  He was still 
considered competent to receive and manage the disbursement 
of his VA compensation and other benefits.

A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  According to the DSM-IV, a GAF score of 60 indicates 
there are moderate symptoms or moderate difficulty in social 
and occupational functioning.

Although, in February 1998, after considering this additional 
evidence, the RO initially determined the Veteran was not 
entitled to a rating higher than 30 percent for his 
psychiatric disability under the newly revised rating 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9432 (which 
had taken effect in the interim as of November 7, 1996), the 
RO has since considered still additional evidence and issued 
another decision in July 2000 increasing the rating for this 
disability from 30 to 70 percent as of December 31, 1998.  
The RO concluded a VAMC treatment record of that date 
(specifically, a letter from his treating psychiatrist 
E.D.G., M.D.)  was the first showing of an increase in the 
Veteran's symptomatology to support the assignment of this 
higher 70 percent rating.  The RO also assigned that 
effective date when subsequently granting a TDIU in December 
2000.

The Board, however, disagrees that this is the appropriate 
effective date for these grants.  Although the Veteran's VA 
outpatient treatment records from the year preceding his July 
1997 claim for a higher rating show his psychiatric 
disability was stable and not very symptomatic, the report of 
his VA hospitalization from December 17 to 23, 1996, so also 
within one year of that July 1997 claim, suggests far greater 
social and occupational impairment.  During that inpatient 
admission, his doctors had to increase the dosages of his 
medications to bring his symptoms back into control.  And 
although, with the benefit of these medications, his 
worsening psychiatric impairment - especially his 
depression, may not always have been evident in the course of 
his VA outpatient treatment during 1996 and 1997, including 
following that hospitalization, the fact remains that that 
December 1996 hospitalization marks the first indication when 
it was factually ascertainable that an increase in disability 
had occurred, so as to in turn have met the requirements for 
a higher 70 percent evaluation under the former or revised 
rating criteria.  The Board is required to consider the claim 
in light of both the former and revised standards to 
determine whether a higher rating is warranted.  But VA's 
Office of General Counsel has determined that the amended 
rating criteria, if more favorable, may only be applied 
prospectively from the effective date of the regulatory 
change - which, in this particular instance, occurred on 
November 7, 1996.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent rating is warranted for a mental disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

The next higher rating of 50 percent is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

An even higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.



A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.

See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2009).

In January 1999, so within the required one year for 
appealing the RO's February 1998 decision confirming and 
continuing the 30 percent rating for his psychiatric 
disability, the Veteran reasserted his entitlement to a 
higher rating in a statement in support of claim (VA Form 21-
4138).  And as proof of this entitlement, he submitted 
several supporting lay statements, a copy of the already 
considered April 1992 referral, and more recent VA treatment 
records - including the one dated December 31, 1998, 
indicating he had PTSD (combat related, prolonged) 
and bipolar disorder with psychotic features (in remission 
with treatment).  His condition reportedly was manifested by 
irritability, rage, anxiety and mood instability, and his 
stressors (combat memories, financial woes, marital losses, 
and terminal illness of his son) were described as severe, 
resulting in a GAF score of 55.  That GAF score indicates he 
had moderate overall social and industrial impairment, 
versus, for example, impairment that was severely or totally 
incapacitating.

The rating for a psychiatric, disability, however, is not 
derived solely from the GAF score.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation, 
instead, is to be based on all the evidence that bears on 
occupational and social impairment.  See generally 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (March 31, 1995).  To this end, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).
Further, use of the phrase "such symptoms as," followed by a 
list of examples, provides mere guidance as to the severity 
of symptomatology contemplated for each rating.  That is to 
say, use of such terminology means this list of symptoms in 
the applicable rating code is not altogether dispositive or 
exhaustive, rather, permits consideration of items listed as 
well as other symptoms and contemplates the effect of those 
symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Following the submission of his January 1999 statement in 
support of claim, the Veteran had another VA mental disorders 
examination for compensation purposes in February 1999.  And 
the Axis I diagnoses were bipolar disorder (psychotic 
features controlled by medication) and PTSD, moderate.  On 
Axis IV, it was indicated he had psychiatric symptoms, combat 
experiences during the Vietnam War, and financial problems.  
The then current GAF score was 50, which also, according to 
that VA compensation examiner, was the highest level of 
functioning the Veteran had had during that past year - 
meaning since February 1998.  According to the DSM-IV, a GAF 
score of 50 indicates the Veteran had serious symptoms and 
serious social and occupational impairment, including was 
unable to keep a job.

That VA examiner further indicated that, since the last 
rating examination in August 1997, the Veteran had lost a 
significant amount of money investing it in business, had 
broken up with his girlfriend and had had to move in with his 
mother.  As well, he had realized that he had experienced 
PTSD and, according to that examiner, evidence of these 
symptoms was noted in the medical record.

So the Veteran's January 1999 statement in support of claim, 
reasonably construed, constituted a valid and timely Notice 
of Disagreement (NOD) in response to the RO's February 1998 
decision because it reasserted his purported entitlement to a 
rating higher than 30 percent for his psychiatric disability 
and even offered up additional evidence supporting this 
proposition, which was later supported by the VA compensation 
examiner's findings.  See 38 C.F.R. § 20.201; 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

Hence, the Veteran maintained the viability of his July 1997 
claim since the February 1998 decision adjudicating that 
claim did not become final and binding on him.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that 
has not been finally adjudicated remains pending for purposes 
of determining the effective date for that disability).

The Board is resultantly able to look back to the one year 
immediately preceding that July 1997 formal claim for 
increased compensation to assign an even earlier effective 
date of December 17, 1996, when the Veteran was admitted to 
the VAMC in Phoenix for worsening psychiatric-related 
symptoms, to in turn treat that VA inpatient admission as the 
date of receipt of his informal claim for a higher rating for 
his psychiatric disability.  See again Harper v. Brown, 10 
Vet. App. 125, 126 (1997), citing 38 C.F.R. § 3.400(o)(2).  
Following the several prior final and binding denials of the 
claim, however, that was the first indication when it was 
factually ascertainable that an increase in disability had 
occurred.  So it marks the earliest possible effective date 
for the higher 70 percent rating for the 
psychiatric disability and TDIU.


ORDER

An earlier effective date of December 17, 1996, is granted 
for the higher 70 percent rating for the psychiatric 
disability and for the TDIU, subject to the statutes and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


